Citation Nr: 18100030
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-23 548
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a disability rating in excess of 10 percent for residuals of a left trapezius strain prior to February 17, 2017, and in excess of 20 percent thereafter, is remanded for additional development.
REMAND
The Veteran served on active duty from June 1974 to December 1982.  This appeal was remanded by the Board of Veterans Appeals (Board) for development in July 2017.
The Veteran underwent a Department of Veterans Affairs (VA) examination to determine the current nature and severity of this disability pursuant to the Boards July 2017 remand in August 2017.  The examiner diagnosed disabilities in addition to the Veterans service-connected residuals of a left trapezius strain, including left shoulder degenerative arthritis and rotator cuff tendonitis.  However, the examiner did not distinguish which symptoms are related to the service-connected disability as opposed to the non-service-connected disabilities or indicate whether the non-service-connected disabilities are related to the residuals of a left trapezius strain.  Accordingly, the Board cannot determine which symptoms should be considered in determining the appropriate rating for the Veterans disability and finds remand is necessary to obtain clarification.
 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for entitlement to an increased disability rating for residuals of a left trapezius strain.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above records have been associated with the claims file, send the claims file to the August 2017 VA examiner, or an appropriate substitute if unavailable, to obtain clarification regarding that examination.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
The examiner should address which symptoms are related to the service-connected left trapezius strain and which symptoms, if any, are related exclusively to the non-service-connected left shoulder degenerative arthritis and/or rotator cuff tendonitis.  If the origin of any symptoms cannot be determined this should be stated in the opinion.  Ultimately, the Board is trying to determine if any symptom is caused only by non-service-connected disabilities and should not be considered when rating the service-connected left trapezius strain as the symptom is in no way related to that disability.  The examiner should also opine as to whether the left shoulder degenerative arthritis and rotator cuff tendonitis represent a progression of the service-connected left trapezius strain.  
A rationale must be provided for any opinion expressed.
3. After completing the requested actions, and any additional actions deemed warranted, the Agency of Original Jurisdiction should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

